DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: claims 1-3, 5-8, 10-15, 17-19 and 21-24 are allowed. 
Claim 1 recites “ an energy storage apparatus, comprising: a plurality of energy storage devices stacked in a first direction; a pair of terminal members disposed on opposing sides of the plurality of energy storage devices, in the first direction, the plurality of energy storage devices being disposed between the pair of terminal members; an overall electrode to which electricity is supplied from the plurality of energy storage devices; an overall terminal which is electrically terminated from the overall electrode and is electrically connected to the overall electrode by a conductive member; and a cover member which is removable and covers the overall electrode, wherein each of the plurality of energy storage devices includes an external terminal that protrudes from the each of the plurality of energy storage devices in a second direction orthogonal to the first direction, wherein the overall electrode and the overall terminal protrude from one of the pair of terminal members, and wherein the overall electrode and the overall terminal ae bolt-shaped and protrude outwardly along the first direction”. Claim 14 further recites “wherein the overall electrode and the overall terminal are directly connected to the conductive member”. Claim 22 further recites “wherein the conductive member includes a plate-shaped bus bar, and wherein the bus bar includes a through hole, at least one of the overall electrode and the overall terminal passing through the through hole.
The closest prior art of record is Hoshino et al. (JP 2017117574).
 Hoshino discloses a power storage device that includes a plurality of power storage elements having an external terminal that protrudes from each of the storage elements and a pair of terminal members adjacent to the power storage device and a module terminal.  Hoshino further discloses a conductive member electrically connecting the module terminal (overall electrode) and the cell. Hoshino further discloses a removable terminal cover that covers the module terminal, the module terminal (overall electrode) is bolt shaped and protrudes outwardly from the terminal members along the first direction. 
However, Hoshino does not disclose an overall terminal which is electrically terminated from the overall electrode and is electrically connected to the overall electrode by a conductive member, wherein the overall terminal protrudes from one of the pair of terminal members. Hoshino and Park, alone or in combination, do not disclose wherein the overall terminal is electrically connected to the conductive member and the overall terminal are bolt-shaped and protrude outwardly along the first direction. Further the prior art do not teach or suggest modification wherein the bus bar includes a through hole, at least one of the overall electrode which is plate-shaped and the overall terminal passing through the through hole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/Examiner, Art Unit 1722          

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722